 

Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

by and among

MARKWEST ENERGY PARTNERS, L.P.

AND

THE PURCHASERS PARTY HERETO

 

--------------------------------------------------------------------------------


 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 18, 2007, by and among MARKWEST ENERGY PARTNERS, L.P.
(“MarkWest”) and each of the purchasers set forth on Schedule A hereto (each a
“Purchaser” and collectively, the “Purchasers”).  Capitalized terms used herein
without definition shall have the meanings given to them in the Purchase
Agreement.

 

This Agreement is made in connection with the Closing of the issuance and sale
of the Purchased Units pursuant to the Unit Purchase Agreement, dated as of
December 18, 2007, by and among MarkWest, MarkWest Energy GP, L.L.C. and the
Purchasers (the “Purchase Agreement”).  MarkWest has agreed to provide the
registration and other rights set forth in this Agreement for the benefit of the
Purchasers pursuant to Section 2.03(a)(iv) of the Purchase Agreement. In
consideration of the mutual covenants and agreements set forth herein and in the
Purchase Agreement and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01           Definitions.  The terms set forth below are used herein
as so defined:

 

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning specified therefor in the introductory paragraph
hereof.

 

“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Units” means the common units of MarkWest.

 

“Effectiveness Period” means the period beginning on the date a Registration
Statement first is declared effective under the Securities Act and ending on the
date all Registrable Securities covered by such Registration Statement have been
distributed in the manner set forth and as contemplated in such Registration
Statement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

 

“Holder” means the record holder of any Registrable Securities.

 

1

--------------------------------------------------------------------------------


 

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

 

“Liquidated Damages Amount” means an amount equal to 1.00% of the product of
$31.50 times the number of Registrable Securities held by such Holder per 30-day
period.  The Liquidated Damages Amount for any period of less than 30 days shall
be prorated by multiplying the Liquidated Damages Amount to be paid in a full
30-day period by a fraction, the numerator of which is the number of days for
which such liquidated damages are owed, and the denominator of which is 30.

 

“Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.

 

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

 

“MarkWest” has the meaning specified therefor in the introductory paragraph of
this Agreement.

 

“MarkWest Hydrocarbon” means MarkWest Hydrocarbon, Inc., a Delaware corporation.

 

“Opt Out Notice” has the meaning specified therefor in Section 2.02(a).

 

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

 

“Prior Holders” means each investor party to (i) the Registration Rights
Agreement dated April 9, 2007, by and among MarkWest and each party listed on
Schedule A thereto, (ii) the Registration Rights Agreement dated November 9,
2005, by and among MarkWest and each party listed on Schedule A thereto or
(iii) each investor party to the Registration Rights Agreement dated
December 23, 2005 by and among MarkWest and each party listed on Schedule A
thereto.

 

“Purchase Agreement” has the meaning specified therefor in the introductory
paragraph of this Agreement.

 

“Purchased Units” shall have the meaning set forth in the Purchase Agreement.

 

“Purchaser” and “Purchasers” each has the meaning specified therefor in the
introductory paragraph of this Agreement.

 

“Registrable Securities” means the Common Units comprising the Purchased Units
until such time as such securities cease to be Registrable Securities pursuant
to Section 1.02 hereof.

 

“Registration Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Registration Statement” means a registration statement under the Securities Act
to permit the public sale of securities from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Selling Expenses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.

 

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration Statement.

 

“Selling Holder Indemnified Person” has the meaning specified in
Section 2.08(a) of this Agreement.

 

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

Section 1.02           Registrable Securities.  Any Registrable Security will
cease to be a Registrable Security when (a) a Registration Statement covering
such Registrable Security becomes or is declared effective by the Commission and
such Registrable Security has been sold or disposed of pursuant to such
effective Registration Statement; (b) such Registrable Security has been
disposed of pursuant to any section of Rule 144 (or any similar provision then
in force) under the Securities Act; (c) such Registrable Security is held by
MarkWest or one of its subsidiaries; or (d) such Registrable Security has been
sold in a private transaction in which the transferor’s rights under this
Agreement are not assigned to the transferee of such securities pursuant to
Section 2.10 hereof.

 

Section 1.03           Rights and Obligations.  Except for the rights and
obligations under Section 2.08 herein, all rights and obligations of each
Purchaser under this Agreement, and all rights and obligations of MarkWest under
this Agreement with respect to such Purchaser, shall terminate when such
Purchaser is no longer a Holder.

 

ARTICLE II
REGISTRATION RIGHTS

 

Section 2.01           Reserved.

 

Section 2.02           Piggyback Rights.

 

(a)           Participation.  If MarkWest, other than in connection with the
Hydrocarbon Acquisition, at any time proposes to (i) file a prospectus
supplement to an effective shelf registration statement with respect to an
Underwritten Offering of Common Units, (ii) register any Common Units for its
own account for sale to the public in an Underwritten Offering other than, in
the case of this clause (ii), (a) a registration relating solely to employee
benefit plans, (b) a registration relating solely to a Rule 145 transaction, or
(c) a registration on any registration

 

3

--------------------------------------------------------------------------------


 

form which does not permit secondary sales, or (iii) register any Common Units
on behalf of any other person for the sale of Common Units in an Underwritten
Offering, then, as soon as practicable following the engagement of counsel by
MarkWest to prepare the documents to be used in connection with an Underwritten
Offering, MarkWest shall give written notice of such proposed Underwritten
Offering to the Holders and such notice shall offer the Holders the opportunity
to include in such Underwritten Offering such number of Registrable Securities
as each such Holder may request in writing; provided, however, that MarkWest
shall not be required to offer such opportunity to Holders to the extent
MarkWest has been advised by the Managing Underwriter that the inclusion of
Registrable Securities for sale for the benefit of the Holders will have a
materially adverse effect on the price, timing or distribution of the Common
Units.  The notice required to be provided in this Section 2.02(a) to Holders
shall be provided on a Business Day pursuant to Section 3.01 hereof and receipt
of such notice shall be confirmed by the Holder.  Subject to Section 2.02(b),
MarkWest shall include in such Underwritten Offering all such Registrable
Securities (“Included Registrable Securities”) with respect to which MarkWest
has received requests within one Business Day after MarkWest’s notice has been
delivered in accordance with Section 3.01.  If no request for inclusion from a
Holder is received within the specified time, such Holder shall have no further
right to participate in such Underwritten Offering.  If, at any time after
giving written notice of its intention to undertake an Underwritten Offering and
prior to the closing of such Underwritten Offering, MarkWest shall determine for
any reason not to undertake or to delay such Underwritten Offering, MarkWest
may, at its election, give written notice of such determination to the Selling
Holders and, (i) in the case of a determination not to undertake such
Underwritten Offering, shall be relieved of its obligation to sell any Included
Registrable Securities in connection with such terminated Underwritten Offering,
and (ii) in the case of a determination to delay such Underwritten Offering,
shall be permitted to delay offering any Included Registrable Securities for the
same period as the delay in the Underwritten Offering. Any Selling Holder shall
have the right to withdraw such Selling Holder’s request for inclusion of such
Selling Holder’s Registrable Securities in such Underwritten Offering by giving
written notice to MarkWest of such withdrawal up to and including the time of
pricing of such Underwritten Offering.  No Holders shall be entitled to
participate in any such Underwritten Offering under this Section 2.02(a) unless
such Holder (together with any Affiliate that owns Registrable Securities and is
a Selling Holder) holds at least $5 million of Registrable Securities in such
offering (determined by multiplying the number of Registrable Securities owned
by the average of the closing price for Common Units for the ten (10) trading
days preceding the date of such notice).  Notwithstanding the foregoing, any
Holder may deliver written notice (an “Opt Out Notice”) to the Company
requesting that such Holder not receive notice from the Company of any proposed
Underwritten Offering; provided that any such Holder may later revoke any such
notice.

 

(b)           Priority of Piggyback Registration.  If the Managing Underwriter
or underwriters of any proposed Underwritten Offering of Common Units advises
MarkWest in writing that the total amount of Common Units which the Selling
Holders and any other Persons intend to include in such Underwritten Offering
exceeds the number which can be sold in such offering without being likely to
have a materially adverse effect on the price, timing or distribution of the
Common Units offered or the market for the Common Units, then the Common Units
to be included in such Underwritten Offering shall include the number of Common
Units that such Managing Underwriter or underwriters advises MarkWest can be
sold without having such materially adverse effect, with such number to be
allocated pro rata among the Selling Holders

 

4

--------------------------------------------------------------------------------


 

and Prior Holders having a right to (and having requested to) participate in
such Underwritten Offering pursuant to a valid and enforceable registration
rights agreement with MarkWest (based, for each such Selling Holder or Prior
Holder, as applicable, on the percentage derived by dividing (A) the number of
Registrable Securities or other registrable securities entitled to be included
in an Underwritten Offering, proposed to be sold by such Selling Holder or Prior
Holder in such offering; by (B) the aggregate number of Common Units proposed to
be sold by, as the case may be, the Selling Holders and Prior Holders
participating in the Underwritten Offering).

 

(c)           Termination of Piggyback Rights.  The right to piggyback on an
Underwritten Offering granted pursuant to this Section 2.02 shall be unlimited
in number and shall terminate the later of (i) two years following the Closing
Date and (ii) the date on which all Registrable Securities cease to be
Registrable Securities hereunder in accordance with Section 1.02.

 

Section 2.03           Underwritten Offering.

 

(a)           Request by Holders.  At any time more than 60 days following
(i) the consummation of the Hydrocarbon Acquisition or (ii) the termination of
the Hydrocarbon Purchase Agreement, upon the written request of one or more
Holders, MarkWest shall engage underwriters and enter into an underwriting
agreement in customary form with the Managing Underwriter or underwriters, which
shall include, among other provisions, indemnities to the effect and to the
extent provided in Section 2.08, and shall take all such other reasonable
actions as are requested by the Managing Underwriter in order to expedite or
facilitate the registration and disposition of the Registrable Securities;
provided, however, such Holders reasonably anticipate gross proceeds from such
offering of at least twenty million dollars ($20,000,000), in the aggregate
(determined by multiplying the number of Registrable Securities owned by the
average of the closing price for Common Units for the ten (10) trading days
preceding the date of such request).  MarkWest shall be required to cause
appropriate officers of MarkWest or its Affiliates to participate in a “road
show” or similar marketing effort being conducted by such underwriter with
respect to such Underwritten Offering only if the Holders reasonably anticipate
gross proceeds from such Underwritten Offering of at least forty million dollars
($40,000,000) (determined by multiplying the number of Registrable Securities
owned by the average of the closing price for Common Units for the ten
(10) trading days preceding the date of such request).

 

(b)           General Procedures.  In connection with any Underwritten Offering
under this Agreement (except for Underwritten Offerings pursuant to
Section 2.03(a)), MarkWest shall be entitled to select the Managing Underwriter
or underwriters, each of which must be a nationally-recognized firm.  In the
case of an Underwritten Offering pursuant to Section 2.03(a) hereof, the Selling
Holders in such Underwritten Offering shall be entitled to select the Managing
Underwriter or underwriters, each of which must be a nationally recognized
firm.  In the event there is more than one Selling Holder, each Selling Holder
shall be entitled to vote for the selection of the Managing Underwriter and
shall be entitled to the number of votes equal to the number of Registrable
Securities being offered for sale pursuant to such Underwritten Offering, with
the majority vote of such Selling Holders determining the Managing Underwriter. 
In connection with an Underwritten Offering under Section 2.01 or 2.02 hereof,
each Selling Holder and MarkWest shall be obligated to enter into an
underwriting agreement which contains such representations, covenants,
indemnities and other rights and obligations as are customary in

 

5

--------------------------------------------------------------------------------


 

underwriting agreements for firm commitment offerings of securities.  No Selling
Holder may participate in such Underwritten Offering unless such Selling Holder
agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement.  Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, MarkWest to and for the benefit of such underwriters
also be made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with MarkWest or the underwriters other than representations,
warranties or agreements regarding such Selling Holder and its ownership of the
securities being registered on its behalf and its intended method of
distribution and any other representation required by law.  If any Selling
Holder disapproves of the terms of an underwriting, such Selling Holder may
elect to withdraw therefrom by notice to MarkWest and the Managing Underwriter;
provided, however, that such withdrawal must be made up to and including the
time of pricing to be effective.  No such withdrawal or abandonment shall affect
MarkWest’s obligation to pay Registration Expenses.

 

Section 2.04           Registration Procedures.  In connection with its
obligations contained in Sections 2.02 and 2.03, MarkWest will, as expeditiously
as possible:

 

(a)           prepare and file with the Commission such amendments and
supplements to a Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;

 

(b)           furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing any registration statement contemplated by this
Agreement or any supplement or amendment thereto, upon request, copies of
reasonably complete drafts of all such documents proposed to be filed (including
exhibits and each document incorporated by reference therein to the extent then
required by the rules and regulations of the Commission), and provide each such
Selling Holder the opportunity to object to any information pertaining to such
Selling Holder and its plan of distribution that is contained therein and make
the corrections reasonably requested by such Selling Holder with respect to such
information prior to filing the Registration Statement or supplement or
amendment thereto, and (ii) such number of copies of the Registration Statement
and the prospectus included therein and any supplements and amendments thereto
as such Selling Holders may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Securities covered by such
Registration Statement;

 

(c)           if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by a Registration Statement under
the securities or blue sky laws of such jurisdictions as the Selling Holders or,
in the case of an Underwritten Offering, the Managing Underwriter, shall
reasonably request, provided that MarkWest will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so

 

6

--------------------------------------------------------------------------------


 

qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

 

(d)           promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the filing of a Registration Statement or any prospectus
or prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and when the same has become effective; and (ii) any written
comments from the Commission with respect to any filing referred to in clause
(i) and any written request by the Commission for amendments or supplements to a
Registration Statement or any prospectus or prospectus supplement thereto;

 

(e)           immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in a Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement, or the
initiation of any proceedings for that purpose; or (iii) the receipt by MarkWest
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction.  Following the provision of such notice, MarkWest agrees to
as promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

 

(f)            furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;

 

(g)           in the case of an Underwritten Offering, furnish upon request to a
Selling Holder, (i) an opinion of counsel for MarkWest, dated the effective date
of the applicable Registration Statement or the date of any amendment or
supplement thereto, and a letter of like kind dated the date of the closing
under the underwriting agreement, and (ii) a “cold comfort” letter, dated the
effective date of the applicable Registration Statement or the date of any
amendment or supplement thereto and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified MarkWest’s financial
statements included or incorporated by reference into the applicable
Registration Statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such Registration Statement (and the prospectus and any prospectus
supplement included therein) and as are customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the

 

7

--------------------------------------------------------------------------------


 

underwriters in Underwritten Offerings of securities, such other matters as such
underwriters may reasonably request;

 

(h)           otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

 

(i)            make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and MarkWest
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided that MarkWest need not
disclose any information to any such representative unless and until such
representative has entered into a confidentiality agreement with MarkWest;

 

(j)            cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by MarkWest are then listed;

 

(k)           use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
MarkWest to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

 

(l)            provide a transfer agent and registrar for all Registrable
Securities covered by such Registration Statement not later than the effective
date of such Registration Statement; and

 

(m)          enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.

 

Each Selling Holder, upon receipt of notice from MarkWest of the happening of
any event of the kind described in subsection (e) of this Section 2.04, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 2.04 or until it is advised in
writing by MarkWest that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings incorporated by
reference in the prospectus, and, if so directed by MarkWest, such Selling
Holder will, or will request the Managing Underwriter or underwriters, if any,
to deliver to MarkWest (at MarkWest’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

 

Section 2.05           Cooperation by Holders.  MarkWest shall have no
obligation to include Registrable Securities of a Holder in a Registration
Statement who has failed to timely furnish such information which, in the
opinion of counsel to MarkWest, is reasonably required in order

 

8

--------------------------------------------------------------------------------


 

for a Registration Statement or prospectus supplement, as applicable, to comply
with the Securities Act.

 

Section 2.06           Restrictions on Public Sale by Holders of Registrable
Securities.  Each Holder of Registrable Securities who is included in a
Registration Statement agrees not to effect any public sale or distribution of
Registrable Securities during the 30 calendar day period beginning on the date
of a prospectus supplement or prospectus filed with the Commission with respect
to the pricing of an Underwritten Offering, provided that the duration of the
foregoing restrictions shall be no longer than the duration of the shortest
restriction generally imposed by the underwriters on the officers or directors
or any other unitholder of MarkWest on whom a restriction is imposed; and
provided further, that the restrictions under this Section 2.06 shall not apply
(i) to any Holder that is not otherwise eligible to participate in such
Underwritten Offering pursuant to Section 2.02(a), (ii) to the sale or
distribution of Registrable Securities in such Underwritten Offering pursuant to
Section 2.02(a) or (iii) has submitted an Opt Out Notice.

 

Section 2.07           Expenses.

 

(a)           Certain Definitions.  “Registration Expenses” means all expenses
incident to MarkWest’s performance under or compliance with this Agreement to
effect the registration of Registrable Securities in a Registration Statement,
or otherwise pursuant to Section 2.03, and the disposition of such securities,
including, without limitation, all registration, filing, securities exchange
listing and American Stock Exchange or other securities exchange or listing
fees, all registration, filing, qualification and other fees and expenses of
complying with securities or blue sky laws, fees of the National Association of
Securities Dealers, Inc., transfer taxes and fees of transfer agents and
registrars, all word processing, duplicating and printing expenses, the fees and
disbursements of counsel and independent public accountants for MarkWest,
including the expenses of any special audits or “cold comfort” letters required
by or incident to such performance and compliance.  Except as otherwise provided
in Section 2.08 hereof, MarkWest shall not be responsible for legal fees
incurred by Holders in connection with the exercise of such Holders’ rights
hereunder.  In addition, MarkWest shall not be responsible for any “Selling
Expenses,” which means all underwriting fees, discounts and selling commissions
allocable to the sale of the Registrable Securities.

 

(b)           Expenses.  MarkWest will pay all Registration Expenses in
connection with any Registration Statement, whether or not the applicable
Registration Statement becomes effective or any sale is made pursuant to such
Registration Statement. Each Selling Holder shall pay all Selling Expenses in
connection with any sale of its Registrable Securities hereunder.

 

Section 2.08           Indemnification.

 

(a)           By MarkWest.  In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, MarkWest will
indemnify and hold harmless each Selling Holder thereunder, its Affiliates that
own Registrable Securities and their respective directors and officers, and each
underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act (collectively, the “Selling Holder Indemnified
Persons”), against any losses, claims,

 

9

--------------------------------------------------------------------------------


 

damages, expenses or liabilities (including reasonable attorneys’ fees and
expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder Indemnified Person may become subject under the Securities Act, the
Exchange Act or otherwise, insofar as such Losses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in a Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder Indemnified
Person for any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such Loss or actions or proceedings as such
expenses are incurred; provided, however, that MarkWest will not be liable in
any such case if and to the extent that any such Loss arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by such Selling Holder
Indemnified Person in writing specifically for use in a Registration Statement
or such other registration statement, or prospectus supplement, as applicable.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such Selling Holder Indemnified Person,
and shall survive the transfer of such securities by such Selling Holder.

 

(b)           By Each Selling Holder.  Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless MarkWest, its Affiliates and their
respective directors and officers, and each Person, if any, who controls
MarkWest within the meaning of the Securities Act or of the Exchange Act to the
same extent as the foregoing indemnity from MarkWest to the Selling Holders, but
only with respect to information regarding such Selling Holder furnished in
writing by or on behalf of such Selling Holder expressly for inclusion in a
Registration Statement or prospectus supplement relating to the Registrable
Securities, or any amendment or supplement thereto; provided, however, that the
liability of each Selling Holder shall not be greater in amount than the dollar
amount of the proceeds (net of any Selling Expenses) received by such Selling
Holder from the sale of the Registrable Securities giving rise to such
indemnification.

 

(c)           Notice.  Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08.  In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof.  The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense and employ counsel or
(ii) if the defendants in any such action include both the indemnified party and
the indemnifying party and counsel to

 

10

--------------------------------------------------------------------------------


 

the indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred.  Notwithstanding any other
provision of this Agreement, no indemnifying party, without the consent of the
indemnified party, shall settle any action in respect for which indemnification
may be sought hereunder, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnified party.

 

(d)           Contribution.  If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to MarkWest or any Selling Holder or is insufficient to hold
them harmless in respect of any Losses, then each such indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such Losses as between
MarkWest on the one hand and such Selling Holder on the other, in such
proportion as is appropriate to reflect the relative fault of MarkWest on the
one hand and of such Selling Holder (or other indemnified party) on the other in
connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations; provided, however, that in
no event shall such Selling Holder be required to contribute an aggregate amount
in excess of the dollar amount of proceeds (net of Selling Expenses) received by
such Selling Holder from the sale of Registrable Securities giving rise to such
indemnification.  The relative fault of MarkWest on the one hand and each
Selling Holder on the other shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact has been made by, or
relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to in the first sentence of
this paragraph.  The amount paid by an indemnified party as a result of the
Losses referred to in the first sentence of this paragraph shall be deemed to
include any legal and other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any Loss which is the
subject of this paragraph. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who is not guilty of such fraudulent
misrepresentation.

 

(e)           Other Indemnification.  The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

11

--------------------------------------------------------------------------------


 

Section 2.09           Rule 144.

 

(a)           Rule 144 Reporting.  With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, MarkWest shall:

 

(i)            make and keep public information regarding MarkWest available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

 

(ii)           file with the Commission in a timely manner all reports and other
documents required of MarkWest under the Securities Act and the Exchange Act at
all times from and after the date hereof;

 

(iii)          so long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of MarkWest, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without
registration; and

 

(iv)          take such additional actions as may be reasonably required to
permit the sale of the Registrable Securities pursuant to Rule 144 as a result
of subsequent amendments or modifications thereto.

 

(b)           Failure to Timely File Required Documents with the Commission.

 

(i)            If MarkWest fails for any reason to comply with the provisions of
Section 2.09(a) during the period beginning on the date which is six months from
the date hereof and ending one year from the date hereof, then MarkWest shall
pay each Holder an amount equal to the Liquidated Damages Amount for those days
in excess of ten days in the aggregate on which such Holder is unable to sell
its Purchased Units pursuant to Rule 144 under the Securities Act as a result of
such failure to comply with Section 2.09(a).  Any such amounts shall be paid as
liquidated damages and not as a penalty.

 

(ii)           The Liquidated Damages Amount shall accrue on a daily basis and
shall be paid to each Holder within five Business Days of end of the month in
which it accrues.  Any payments made pursuant to this Section 2.09(b) shall
constitute the Holders’ exclusive remedy for such events.  The Liquidated
Damages Amount imposed hereunder shall be made to the Holders in immediately
available funds.

 

Section 2.10           Transfer or Assignment of Registration Rights.  The
rights granted to the Holders by MarkWest under this Article II may be
transferred or assigned by one or more Holders to one or more transferee(s) or
assignee(s) of such Registrable Securities, provided that (a) unless such
transferee is a Holder or an Affiliate of the transferring Holder, or the
transfer is to a swap counterparty, following such transfer or assignment, each
such transferee or assignee owns Registrable Securities representing at least
ten million dollars ($10,000,000) of Registrable Securities (determined by
multiplying the number of Registrable Securities owned by the average of the
closing price for Common Units for the ten (10) trading days preceding the date
of

 

12

--------------------------------------------------------------------------------


 

such transfer or assignment) or MarkWest otherwise consents to such transfer or
assignment, (b) MarkWest is given written notice prior to any said transfer or
assignment, stating the name and address of each such transferee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Holder under this
Agreement (unless it is already a party to this Agreement).

 

Section 2.11           Limitation on Subsequent Registration Rights.  From and
after the date hereof, MarkWest shall not, without the prior written consent of
the Holders of 66 2/3% of the outstanding Registrable Securities, enter into any
agreement with any current or future holder of any securities of MarkWest that
would allow such current or future holder to require MarkWest to include
securities in any Registration Statement filed by MarkWest on a basis other than
pari passu with, or subject to priority in favor of, the Purchasers hereunder,
except as contemplated under the Hydrocarbon Purchase Agreement.

 

Section 2.12           Registration.  Any Registration Statement contemplated by
this Agreement when declared effective (including the documents incorporated
therein by reference) will comply as to form with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.01           Communications.  All notices and other communications
provided for or permitted hereunder shall be made in writing by facsimile,
internet electronic mail, courier service or personal delivery:

 

(a)           if to the Purchasers, at the most current addresses given by the
Purchasers to MarkWest in accordance with the provisions of this Section 3.01,
which addresses initially are, with respect to the Purchasers, the addresses set
forth in the Purchase Agreement,

 

(b)           if to a transferee of the Purchaser, to such Holder at the address
provided pursuant to Section 2.10 above, and

 

(c)           if to MarkWest, at 1515 Arapahoe, Tower 2, Suite 700, Denver,
Colorado 80202, notice of which is given in accordance with the provisions of
this Section 3.01.

 

                All such notices and communications shall be deemed to have been
received at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or sent via Internet electronic mail; and
when actually received, if sent by courier service or any other means.

 

Section 3.02           Successor and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.

 

13

--------------------------------------------------------------------------------


 

Section 3.03           Assignment of Rights.  All or any portion of the rights
and obligations of the Purchasers under this Agreement may be transferred or
assigned by the Purchasers in accordance with Section 2.10 hereof.

 

Section 3.04           Recapitalization, Exchanges, etc. Affecting the Common
Units.  The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all units of MarkWest or any successor or
assign of MarkWest (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, recapitalizations and the like occurring after the date of this
Agreement.

 

Section 3.05           Specific Performance.  Damages in the event of breach of
this Agreement by a party hereto may be difficult, if not impossible, to
ascertain, and it is therefore agreed that each such Person, in addition to and
without limiting any other remedy or right it may have, will have the right to
an injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief.  The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.

 

Section 3.06           Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

 

Section 3.07           Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

Section 3.08           Governing Law.  The laws of the State of Delaware shall
govern this Agreement without regard to principles of conflict of laws.

 

Section 3.09           Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

 

Section 3.10           Entire Agreement.  This Agreement is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by MarkWest set forth herein.  This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

Section 3.11           Amendment.  This Agreement may be amended only by means
of a written amendment signed by MarkWest and the Holders of a majority of the
then outstanding

 

14

--------------------------------------------------------------------------------


 

Registrable Securities; provided, however, that no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder.

 

Section 3.12           No Presumption.  In the event any claim is made by a
party relating to any conflict, omission, or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular party
or its counsel.

 

Section 3.13           Aggregation of Registrable Securities.  All Registrable
Securities held or acquired by any Persons who are Affiliates of one another
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

 

[The remainder of this page  is intentionally left blank.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

MARKWEST ENERGY PARTNERS, L.P.

 

 

 

By:

MarkWest Energy GP, L.L.C.,

 

its general partner

 

 

 

By:

/s/ NANCY K. BUESE

 

Name:

Nancy K. Buese

 

Title:

SVP & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

MAGNETAR SPECTRUM FUND

 

 

 

 

By:

Magnetar Financial LLC,

 

its investment manager

 

 

 

 

 

By:

/s/ PAUL SMITH

 

 

Name:

Paul Smith

 

 

Title:

General Counsel

 

--------------------------------------------------------------------------------


 

KAYNE ANDERSON MLP FUND, LP

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

its general partner

 

 

 

 

By:

/s/ DAVID SHLADOVSKY

 

 

David Shladovsky

 

 

General Counsel

 

 

KAYNE ANDERSON CAPITAL INCOME PARTNERS (QP), LP

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

its general partner

 

 

 

 

By:

/s/ DAVID SHLADOVSKY

 

 

David Shladovsky

 

 

General Counsel

 

 

KAYNE ANDERSON MIDSTREAM OPPORTUNITY FUND, LP

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

its general partner

 

 

 

 

By:

/s/ DAVID SHLADOVSKY

 

 

David Shladovsky

 

 

General Counsel

 

 

ARBCO II, L.P.

 

 

 

 

By:

Kayne Anderson Capital Advisors, L.P.,

 

 

its general partner

 

 

 

 

 

 

By:

/s/ DAVID SHLADOVSKY

 

 

 

David Shladovsky

 

 

 

General Counsel

 

 

--------------------------------------------------------------------------------


 

KAYNE ANDERSON ENERGY TOTAL RETURN FUND, INC.

 

 

By:

/s/ JAMES C. BAKER

 

James C. Baker

 

Vice President

 

--------------------------------------------------------------------------------


 

TORTOISE ENERGY CAPITAL CORPORATION

 

 

 

 

By:

/s/ DAVID J. SCHULTE

 

Name:

David J. Schulte

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

HARTZ CAPITAL INVESTMENTS, LLC

 

 

 

By:

Hartz Capital, Inc.

 

its manager

 

 

 

 

By:

/s/ RONALD J. BANGS

 

 

Ronald J. Bangs

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

Schedule A

 

Purchaser

 

Units Purchased

 

Total Purchase
Price

 

Magnetar Spectrum Fund

 

1,904,762

 

$

60,000,003.00

 

Kayne Anderson Capital Income Partners (QP), LP

 

19,842

 

625,023.00

 

Kayne Anderson MLP Fund, LP

 

109,127

 

3,437,500.50

 

Kayne Anderson Midstream Opportunity Fund, LP

 

19,842

 

625,023.00

 

ARBCO II, L.P.

 

9,921

 

312,511.50

 

Kayne Anderson Energy Total Return Fund, Inc.

 

158,731

 

5,000,026.50

 

Tortoise Energy Capital Corporation

 

317,461

 

10,000,021.50

 

Hartz Capital Investments, LLC

 

317,461

 

10,000,021.50

 

 

 

 

 

 

 

Total

 

2,857,147

 

$

90,000,130.50

 

 

--------------------------------------------------------------------------------